Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 3/15/2022, claims 3-6, 10, 18-20, 24, 31-34 and 38 are cancelled, and claims 1, 7-9, 12, 14, 15, 21-23, 26, 28, 29, 35-37, 40 and 42 have been amended. Claims 1, 2, 7-9, 11-17, 21-23, 25-30, 35-37 and 39-42 are pending and under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-9, 11-17, 21-23, 25-30, 35-37 and 39-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit”, “tracking system” and “computing device” in claims 1, 2, 7-9, 11-17, 21-23, 25-30, 35-37 and 39-42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 11-17, 21-23, 25-30, 35-37 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampotang et al (U.S. Patent Application Publication 2010/0159434), hereinafter Lampotang in view of Eggert et al (U.S. Patent Application Publication 2009/0148822), hereinafter Eggert.

a physical anatomic model comprising a first manikin (physical mannequin patient simulator 101 in FIG. 1A and 1B; ¶0041) and a second objection (physical object in ¶0035; ¶0036 teaches that more than one physical objects can be registered with virtual objects: “The captured images can be used with existing marker or markerless tracking algorithms to more finely register the virtual objects atop the physical objects.  This can enhance the overall visual quality and improve the accuracy and scope of the interaction.”;); 
a display unit via which a first optic feedback and a second optic feedback are adapted to be received, the first optic feedback emanating from the physical anatomic model and passing through the display unit, and the second optic feedback emanating from the display unit and comprising a virtual anatomic model including virtual human anatomy (¶0040; ¶0033 teaches such virtual model includes “organ”;); 
a tracking system adapted to track a position and an orientation of the display unit (¶0050: “The images captured by the cameras can be used to calculate positions and orientations of the tracked objects.”); and the second object relative to the first manikin (¶0050: “The outside-looking-in tracking technique uses multiple stationary cameras that observe special markers attached to the objects being tracked (in this case the object being tracked is the display 303).”); and 
a computing device adapted to: 
receive a first signal from the tracking system relating to the position and the orientation of the display unit (¶0036: “tracking can be performed with respect to the display”; see also using a tracked display in ¶0035), 

co-register the virtual human anatomy with the second manikin to ensure an accurate spatial relationship between the virtual human anatomy and the second object (¶0036: “Registration of the virtual objects provided in the display with the real objects (e.g., the physical object or simulator) can be performed using a tracking system.  By accurately aligning virtual objects within the display with the real objects (e.g., the physical object or simulator), they can appear to exist in the same space.  In an embodiment, any suitable tracking system can be used to track the user, the display and/or the physical object or simulator.  Examples include tracking fiducial markers, using stereo images to track retro-reflective IR markers, or using a markerless system..”); and 
send a third signal to the display unit to cause the display unit to overlay the second optic feedback on the first optic feedback, the third signal being based on the first signal, the second signal, and the co-registering of the virtual human anatomy with the second object (¶¶0038-0039).
Lampotang does not explicitly disclose that the second object comprises a second manikin contained within the first manikin.  
Eggert discloses an interactive education system for teaching patient care using physical simulators and virtual instruments (Abstract) that the second object comprises a second manikin contained within the first manikin (FIG. 4).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Lampotang by adding the virtual model of the medical physical 

Regarding claims 2, 16 and 30, Lampotang further discloses that the second optic feedback further comprises ancillary virtual graphics, the ancillary virtual graphics comprising one or more of: medical data, instructional steps, expert demonstrations, didactic content, and exigent circumstances (FIG. 1A and 1B; ¶0041: “In FIGS. 1A and 1B, an abstract representation of the distribution over time of an anesthetic (shown as a darkened region) in the spinal cavity is interposed over the mannequin patient simulator.”).

Regarding claims 7, 21 and 35, the combination of Lampotang and Eggert further discloses that 
the first manikin anatomic model comprises 
a maternal manikin, the maternal manikin comprising first external physical features (Lampotang, ¶0048 teaches the human model can represent different gender), and the first external physical features comprising physical representations of one or more external characteristics associated with a natural mother (It is noted that a natural mother is also a natural person; also, the specification describes the one or more external characteristics associated with a natural mother comprises common external characteristics associated with human as well. 1; Lampotang, FIG. 1A and 1B; ¶0033 teaches such common external characteristic, i.e. surface (skin) of the human manikin; See also FIG. 4 of Eggert); and 
the virtual human anatomy comprises virtual fetal anatomy, the virtual fetal anatomy comprising first external virtual features, and the first external virtual features comprising virtual 

Regarding claims 8, 22 and 36, the combination of Lampotang and Eggert further discloses that the computing device is further adapted to co-register the virtual fetal anatomy with the maternal manikin to ensure an accurate spatial relationship between the virtual fetal anatomy and the maternal manikin; and the third signal is further based on the co-registering of the virtual fetal anatomy with the maternal manikin (Lampotang, ¶0040: “For the see-through effect, the display window displays a scaled high-resolution 3-D model of the object or physical simulator that is registered to the object or real simulator.”; see also ¶0050 teaching the accurate spatial relationship; see also FIG. 4 of Eggert).

Regarding claims 9, 23 and 37, the combination of Lampotang and Eggert further discloses that the second manikin comprises a fetal manikin contained within the maternal manikin, the fetal manikin comprising second external physical features, and the second external physical features comprising physical representations of one or more external characteristics associated with the natural fetus; and the second external physical features of the fetal manikin simulate some external characteristics associated with the natural fetus, and the first external virtual features of the virtual fetal anatomy simulate other characteristics associated with the natural fetus (Eggert, FIG. 4 illustrates the fetal simulator 302 is embedded in the child birthing maternal simulator 300).



Regarding claims 12, 26 and 40, Lampotang further discloses that the computing device is further adapted to co-register the virtual maternal anatomy with the maternal manikin to ensure an accurate spatial relationship between the virtual maternal anatomy and the maternal manikin; and the third signal is further based on the co-registering of the virtual maternal anatomy with the maternal manikin (Lampotang, ¶0040: “For the see-through effect, the display window displays a scaled high-resolution 3-D model of the object or physical simulator that is registered to the object or real simulator.”; see also ¶0050 teaching the accurate spatial relationship;).

Regarding claims 13, 27 and 41, the combination of Lampotang and Eggert further discloses the maternal manikin further comprises internal physical structures, the internal physical structures comprising physical representations of one or more internal characteristics associated with the natural mother; and the internal physical structures of the maternal manikin simulate some internal characteristics associated with the natural mother, and the internal virtual structures of the virtual maternal anatomy simulate other internal characteristics associated with the natural mother. (Eggert, FIG. 4 illustrates the fetal simulator 302 is embedded in the child birthing maternal simulator 300).

Regarding claims 14, 28 and 42, the combination of Lampotang and Eggert further discloses that the virtual maternal anatomy comprising second external virtual features, and the second external 2  FIG. 1A and 1B; ¶0033 teaches such common external characteristic, i.e. organ of the human manikin; Lampotang, ¶0041: “In FIGS. 1A and 1B, an abstract representation of the distribution over time of an anesthetic (shown as a darkened region) in the spinal cavity is interposed over the mannequin patient simulator.”; FIG. 4 of Eggert further teaches the womb).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 14, stating “The external physical features 48 of the maternal manikin 46 may include, for example, physical representations of one or more external characteristics associated with a natural mother's torso, legs, arms, head, or any combination thereof …”
        2 Spec. 14, stating “The external physical features 48 of the maternal manikin 46 may include, for example, physical representations of one or more external characteristics associated with a natural mother's torso, legs, arms, head, or any combination thereof …”